Citation Nr: 1343064	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-06 308	)	DATE
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 2010 decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for renal cell carcinoma with anatrophic kidney, status post-kidney transplant, and residual scars.


REPRESENTATION

Moving Party Represented by:	Robert C. Brown, Esq.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.  

In a November 2010 decision, the Board denied service connection for renal cell carcinoma with anatrophic kidney, status post-kidney transplant, and residual scars.  The Veteran has moved the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous.


FINDING OF FACT

The November 2010 Board decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's November 2010 decision on the basis of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), is not applicable to the Veteran's claim of clear and unmistakable error (CUE) in the prior rating decision, as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding that VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding that VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Motions for review of Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to regulations published by VA in January 1999.  38 C.F.R. §§ 20.1400-1411 (2013); Authority 38 U.S.C.A. § 501(a), 7111.  According to the regulations, clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403.  Generally, clear and unmistakable error is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were ignored or incorrectly applied.  Id.

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Id.

Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  Id.

Here, the Veteran asserts that the November 2010 Board decision contains CUE on two different bases.  It is claimed that the Board disregarded expert medical opinion evidence in violation of the benefit of the doubt rule, and that the Board failed to properly weigh the expert medical opinion.  Both assertions essentially boil down to a disagreement with how the Board weighed and evaluated the evidence.  The benefit of the doubt rule provides that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also 38 C.F.R. § 3.102.  By asserting that the Board violated this rule, the Veteran is expressing disagreement with how facts were weighed.  Here, the Board did not disregard the private medical opinion evidence supplied by the Veteran.  Rather, it gave less weight to that opinion than the other evidence of record.  The Board cited to the tobacco smoking history relied upon by the private physician that was inconsistent with other evidence in the Veteran's file.  It also cited to the discrepancy between the private medical opinion conclusion that the Veteran's smoking history did not cause kidney cancer and other evidence in the claims file.  

That the Veteran would have the Board weigh the evidence differently, or arrive at a different conclusion, does not create a basis for finding CUE.  Disagreement as to how the facts were weighed or evaluated is categorically prohibited from constituting CUE.  Any possible error was not undebatable such that a manifestly different outcome is compelled.  As such, the Veteran fails to establish CUE in the November 22, 2010, Board decision, and his claim must be denied.  


ORDER

The motion alleging clear and unmistakable error in the Board's November 2010 decision which denied entitlement to service connection for renal cell carcinoma with anatrophic kidney, status post-kidney transplant, and for residual scars is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


